               Case 8:14-bk-00583-CPM             Doc 75      Filed 05/01/19        Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

In re:                                                               Case No. 8-14-bk-00583-CPM
                                                                     Chapter 13
Michael Mastry

    Debtor.
______________/

                               TRUSTEE'S MOTION TO DISMISS FOR
                       FAILURE TO COMPLY WITH ORDER CONFIRMING PLAN

         A preliminary hearing in this case will be held on June 5, 2019 at 2:15 pm in
         Courtroom 8B before the Honorable Catherine Peek McEwen, United States Bankruptcy
         Judge, at Sam M. Gibbons United States Courthouse, 801 North Florida Avenue, Tampa,
         Florida to consider and act upon this matter.

         JON M. WAAGE, the Chapter 13 Standing Trustee, hereby moves for the entry of an Order of Dismissal,
without prejudice, and in support thereof would state as follows:

         1.       The current Debtor’s Petition for Relief under Chapter 13 of the Bankruptcy Code was filed on
January 20, 2014.

         2.       On February 23, 2015 the Court entered an Order Confirming Debtor’s Plan. The Order
Confirming Plan provided in part that the Debtor must commit all tax returns and refunds to the Plan each year
during the applicable plan period beginning with tax year 2014.

         3.       It appears as though the Debtor has failed to comply with the Order Confirming Plan to provide
his 2018 federal income tax return and any refund he might have received. Failure to turn over the return and any
refund may result in a dismissal of your case for failure to comply with the Court Order.

         WHEREFORE, the Trustee respectfully requests that the Court enter an Order of Dismissal, without
prejudice, together with such other and further relief as the Court deems just and proper.

         I HEREBY CERTIFY that a true and correct copy of the foregoing Trustee’s Motion to Dismiss was
furnished electronically and/or by U.S. Mail to Michael Mastry, Debtor, 200 2nd Ave. S., #303, St. Petersburg, FL
33701 and Maria D. Boudreaux, Esquire, Attorney for Debtor, c/o Leaven Law, 3900 First St. N., #100, St
Petersburg, FL 33703 this 1st day of May 2019.


                                                            /s/ Jon M. Waage
                                                            Jon M. Waage
                                                            Chapter 13 Standing Trustee
                                                            Post Office Box 25001
                                                            Bradenton, Florida 34206-5001
                                                            Phone: (941) 747-4644
                                                            Fax:     (941) 750-9266

JMW/sn
